Abatement Order filed August 9, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00288-CR
                                 ____________

                 DANIEL CHRISTOPHER WALSH, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 232nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1639142


                             ABATEMENT ORDER

      The reporter’s record in this case was due May 16, 2022. See Tex. R. App.
P. 35.1. On May 25, 2022, the reporter filed a non-compliant record. On the same
day, this court notified the reporter that a compliant record needed to be
resubmitted within one business day. No record was filed. On June 8, 2022, this
court ordered the court reporter to file the record within 10 days. When the court
reporter failed to file the record as ordered, on June 30, 2022, this court ordered the
court reporter to file the record within 30 days and instructed the court reporter that
if the record was not filed, the court might order the trial court to conduct a hearing
to determine the reason for failure to file the record. The record has not been filed
with the court. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 232nd District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the trial
court need not hold a hearing.



                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.